DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US PG-Pub No.: 2021/0217829 A1, hereinafter, “Hsu”).

[AltContent: textbox (Hsu, annotated FIG. 3)][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    457
    618
    media_image1.png
    Greyscale


Regarding claim 1, Hsu discloses a display device (see Hsu, FIGs. 1 and 3, with FIG. 1 being a cross-sectional view) comprising:
a substrate (10, FIG. 1) in which pixel groups (P, FIGs. 1 and 3) each composed of two or more pixels (Sp1 and Sp2) adjacent in a column direction are arranged (annotated FIG. 3 above);
a circuit element layer (not shown, but disclosed in ¶ [0056]) in which driving transistors (not shown, described in ¶ [0057]) driving the pixels (Sp1+Sp2) are arranged;
electrodes (60, ¶ [0036]) placed on the circuit element layer (¶ [0057]) and electrically connected to the driving transistors through via holes (holes for 90, ¶¶ [0056] and [0058]);
a bank (20, FIG. 1) surrounding each of the pixel groups (P) and covering at least a part of an edge of the electrodes (60, covering sidewall); and
emission layers (70, ¶ [0036]) formed within areas surrounded by the bank (20, FIG. 1),
wherein the pixel groups (P) are arranged in a zigzag shape with respect to a row direction (P in red squares, annotated FIG. 3 above).

Regarding claim 2, Hsu discloses the display device of claim 1, wherein the bank (20) comprises: a first bank (20b, FIG. 1) surrounding each of the pixels (Sp1+Sp2); and a second bank (20a, FIG. 1) being on the first bank (20b) and surrounding each of the pixel groups (P, FIG. 1).

Regarding claim 3, Hsu discloses the display device of claim 1, wherein the bank (20) comprises: a first bank (20b, FIG. 1) surrounding each of the pixel groups (P); and a second bank (20a) disposed on the first bank (20b, FIG. 1).

Regarding claim 4, Hsu discloses the display device of claim 1, wherein the bank (20) comprises: a first bank (20b, FIG. 1) placed between the two or more pixels (Sp1+Sp2) within the pixel groups (P); and a second bank (20a, FIG. 1) surrounding each of the pixel groups (P).
Regarding claim 12, Hsu discloses the display device of claim 1, wherein the emission layers (70) are formed integrally with respect to the two or more pixels (Sp1+Sp2) constituting one pixel group (P, FIG. 1).

Regarding claim 13, Hsu discloses the display device of claim 12, wherein the emission layers (70) in central areas of the pixel groups (P) are formed in such a manner to be thicker than the emission layers (P) in edge areas adjacent to the bank (20, FIG. 1).

Regarding claim 14, Hsu discloses a display device (see Hsu, FIG.s 1 and 3) comprising:
a substrate (10, FIG. 1) in which pixel groups (P, FIG. 1) each composed of two or more pixels (Sp1+Sp2) adjacent in a column direction are arranged (annotated FIG. 3 above);
a circuit element layer (within 10, not shown, but disclosed in ¶ [0056]) in which driving transistors (not shown, described in ¶ [0057]) driving the pixels (Sp1+Sp2) are arranged;
electrodes (60, ¶ [0036]) placed on the circuit element layer (¶ [0057]), and electrically connected to the driving transistors through via holes (holes for 90, ¶¶ [0056] and [0058]);
a bank (20+80, FIG. 1) surrounding each of the pixel groups (P) and covering at least a part of an edge (sidewall) of the electrodes (60, FIG. 1); and
emission layers (70, ¶ [0036]) formed within an area surrounded by the bank (20+80),
wherein the via holes (holes for 90) overlap with the bank (20+80, FIG. 1).

Regarding claim 15, Hsu discloses the display device of claim 14, wherein the bank (20+80) comprises: a first bank (20b, FIG. 1) surrounding each of the pixels (Sp1+Sp2); and a second bank (20a, FIG. 1) being on the first bank (20b), and surrounding each of the pixel groups (P, FIG. 1).

Regarding claim 16, Hsu discloses the display device of claim 14, wherein the bank (20+80) comprises: a first bank (20a, FIG. 1) surrounding each of the pixel groups (P); and a second bank (20a, FIG. 1) placed on the first bank (20b).

Regarding claim 17, Hsu discloses the display device of claim 14, wherein the bank (20+80) comprises: a first bank (20b, FIG. 1) placed between the pixels (Sp1+Sp2) within the pixel groups (P); and a second bank (20a, FIG. 1) surrounding each of the pixel groups (P).

Allowable Subject Matter
Claims 5-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 5, in particular, a first bank placed between the two or more pixels within the pixel groups; and a second bank surrounding each of the pixel groups, wherein the via hole overlaps with the second bank.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 9, in particular, a first bank placed between the two or more pixels within the pixel groups; and a second bank surrounding each of the pixel groups, wherein some of the via holes overlap with the second bank that surrounds each of the pixel groups, and the other via holes are disposed between the pixels within the pixel groups.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 18, in particular, a first bank surrounding each of the pixels; and a second bank being on the first bank, and surrounding each of the pixel groups, wherein the via hole overlaps with the second bank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892